Case: 14-12158     Date Filed: 01/08/2015   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-12158
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 0:14-cv-60380-UU



ERIC WATKINS,

                                                                Plaintiff-Appellant,

                                        versus

JESSIE ELMORE,
JOSEPH LAGRASTA,
City of Lauderhill Police Officers,

                                                             Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (January 8, 2015)

Before WILLIAM PRYOR, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
               Case: 14-12158      Date Filed: 01/08/2015    Page: 2 of 3


      Eric Watkins appeals pro se the dismissal of his amended complaint against

Officers Jessie Elmore and Joseph Lagrasta of the City of Lauderhill Police

Department. Watkins complained that the officers interfered with his “liberty

interest right . . . to use . . . property open to [and being used by] the public” in

violation of his right to due process under the Fifth Amendment and in violation of

his right to equal protection under the Fourteenth Amendment. 42 U.S.C. § 1983.

The district court dismissed the complaint for failure to state a claim. See Fed. R.

Civ. P. 12(b)(6). We affirm.

      Watkins alleged that he parked his vehicle on private property that was used

frequently by “many people in all kinds of vehicles,” and that Elmore and Lagrasta

ordered him to move his vehicle because he was on property owned by the city.

The officers stated that they were “getting a lot of complaints about” Watkins and

that they would call a tow truck if Watkins did not remove his broken down

vehicle. When Watkins asserted that he was homeless and waiting for a friend to

bring him auto parts, Lagrasta identified a place for Watkins to call for assistance.

Because Watkins failed to leave, Lagrasta issued Watkins a citation for trespassing

and had his vehicle towed to a public lot. A few days later, Watkins visited the

police department, where he was told that “he was not trespassed from being in or

returning to the property” and that the property was owned by a bank.




                                            2
               Case: 14-12158     Date Filed: 01/08/2015     Page: 3 of 3


      The district court correctly dismissed Watkins’s complaint. Watkins failed to

state that the officers deprived him of a constitutionally protected interest in liberty

or property without notice or an opportunity to be heard. Catron v. City of St.

Petersburg, 658 F.3d 1260, 1266 (11th Cir. 2011). Watkins did not have a

legitimate interest in parking his vehicle on private property, and the officers

explained to him that he was trespassing and gave him an opportunity to leave.

Watkins also failed to state that the officers treated him differently than others

similarly situated because of his membership in a protected class. See Jones v. Ray,

279 F.3d 944, 946–47 (11th Cir. 2001). Unlike others, Watkins had been

generating “a lot of complaints,” and Watkins was not a member of a protected

class. See Joel v. City of Orlando, 232 F.3d 1353, 1358 (11th Cir. 2000)

(“Homeless persons are not a suspect class.”). Watkins argues that the officers

denied him the equal protection of law based on a “class of one” theory, but the

officers had a rational basis for their actions. See Griffin Indus., Inc. v. Irvin, 496
F.3d 1189, 1202 (11th Cir. 2007).

      We AFFIRM the dismissal of Watkins’s complaint.




                                            3